          Case 1:19-cr-00367-DLC Document 64 Filed 09/14/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                   x
                                                     :
UNITED STATES OF AMERICA
                                                     :     CONSENT PRELIMINARY ORDER
               - v. -                                      OF FORFEITURE/
                                                     :     MONEY JUDGMENT
JUAN CARLOS ROSARIO-SARIT,
                                                     :     19 Cr. 367 (DLC)
                        Defendant.
                                                     :
----------------------------------                   x

               WHEREAS, on or about May 21, 2019, JUAN CARLOS ROSARIO-SARIT (the

“Defendant”), among others, was charged in a one-count Sealed Indictment, 19 Cr. 367 (DLC)

(the “Indictment”), with narcotic conspiracy, in violation of Title 21, United States Code, Section

846;

               WHEREAS, the Indictment included a forfeiture allegation as to Count One,

seeking forfeiture to the United States, pursuant to Title 21, United States Code, Section 853, of

any and all property constituting, or derived from, any proceeds obtained, directly or indirectly, as

a result of said offense and any and all property used, or intended to be used, in any manner or

part, to commit, or to facilitate the commission of the offense, including but not limited to a sum

of money in United States currency representing the amount of proceeds traceable to the

commission of the offense charged in Count One of the Indictment;

               WHEREAS, on or about December 17, 2019, the Defendant pled guilty to Count

One of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit

to the United States, pursuant to Title 21, United States Code, Section 853, any and all property

constituting or derived from any proceeds the Defendant obtained directly or indirectly as a result
          Case 1:19-cr-00367-DLC Document 64 Filed 09/14/20 Page 2 of 4




of the offense charged in Count One of the Indictment and any and all property used or intended

to be used to facilitate the commission of the offense charged in Count one of the Indictment;

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $600 in United States currency representing the amount of proceeds traceable to the

offense charged in Count One of the Indictment that the Defendant personally obtained; and

               WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States

Attorney, Juliana Murray of counsel, and the Defendant, and his counsel, Avraham C. Moskowitz,

Esq., that:

               1.     As a result of the offense charged in Count One of the Indictment, to which

the Defendant pled guilty, a money judgment in the amount of $600 in United States currency (the

“Money Judgment”), representing the amount of proceeds traceable to the offense charged in

Count One of the Indictment that the Defendant personally obtained, shall be entered against the

Defendant.

               2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, JUAN

CARLOS ROSARIO-SARIT, and shall be deemed part of the sentence of the Defendant, and shall

be included in the judgment of conviction therewith.

               3.     All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals
          Case 1:19-cr-00367-DLC Document 64 Filed 09/14/20 Page 3 of 4




Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.
          Case 1:19-cr-00367-DLC Document 64 Filed 09/14/20 Page 4 of 4




               9.     The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York



By:     _/s/ Juliana Murray          ____                           __9/11/2020___
       Juliana Murray                                               DATE
       Assistant United States Attorney
       One St. Andrew’s Plaza
       New York, NY 10007
       (212) 637- 2314


JUAN CARLOS ROSARIO-SARIT


By:    _/s/ Juan Carlos Rosario-Sarit_____                          __9/11/2020___
       Juan Carlos Rosario-Sarit                                    DATE



By:     _/s/ Avraham Moskowitz ______                               __9/11/2020___
       Avraham C. Moskowitz, Esq.                                   DATE
       Attorney for Defendant
       345 Seventh Avenue, 21st Floor
       New York, NY 10001

SO ORDERED:
                                                                  September 14, 2020
_________________________________                                  _____________
HONORABLE DENISE L. COTE                                           DATE
UNITED STATES DISTRICT JUDGE
